Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-19-00196-CV

                    IN THE GUARDIANSHIP OF James E. FAIRLEY

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2011-PC-1068
                       Honorable Polly Jackson Spencer, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s order denying
appellant’s motion to dismiss pursuant to the TCPA is AFFIRMED. Appellees’ motion to dismiss
frivolous appeal with sanctions is DENIED. Costs of appeal are taxed against Appellant Juliette
Fairley.

       SIGNED March 11, 2020.


                                               _____________________________
                                               Liza A. Rodriguez, Justice